IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :            No. 2150 Disciplinary Docket No. 3
                Petitioner      :
                                :            No. 174 DB 2014
           v.                   :
                                :            Attorney Registration No. 80594
RONALD JAMES GROSS              :
                Respondent      :            (York County)


                                      ORDER


PER CURIAM:


      AND NOW, this 3rd day of December, 2015, on certification by the Disciplinary

Board that Ronald James Gross, who was suspended for a period of six months, has

filed a verified statement showing compliance with the Order of Suspension and

Pa.R.D.E. 217, and there being no other outstanding order of suspension or

disbarment, Ronald James Gross is reinstated to active status, effective immediately.